Citation Nr: 1503219	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-27 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for prostate cancer.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2011 and May 2014 for further development.  

The Veteran was scheduled for a hearing before a Veterans Law Judge in April 2011; however, in a March 2011 correspondence (VBMS, Report of General Information, 3/21/11), he indicated that he could not attend the hearing scheduled and that he wished to have his case forwarded to the Board for a decision. The Board construes such statements as a withdrawal of his request for a hearing, and this decision is made without the benefit of a hearing on appeal.  38 C.F.R. § 20.704(e) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the evidence is against a finding that prostate cancer was manifested during the Veteran's active duty service or is otherwise related to service, to include due to exposure to DDT.


CONCLUSION OF LAW

The criteria for an award of service connection for prostate cancer, to include as due to DDT exposure, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In an April 2014 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in November 2013.  Pursuant to a May 2014 Remand, the examination report was followed by a June 2014 addendum opinion from another VA physician.  The examination report and addendum (collectively) are fully adequate.  The June 2014 examination report fully addressed the relevant issues and the physician reviewed the claims file in conjunction with rendering an opinion.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
The service treatment records fail to reflect any findings attributed to prostate cancer.  The Veteran does not claim that prostate cancer began during service.  Instead, he claims that he was exposed to the pesticide DDT.  In a February 2008 statement in support of the claim (VA Form 21-4138), the Veteran stated that while stationed in Okinawa, there was an outbreak of Japanese encephalitis which was caused by mosquitoes (VBMS, 2/8/08).  He stated that in response to the outbreak, the Veteran and his unit were instructed to spray themselves and their bunks with DDT.  He thought it harmless at the time, but then learned that DDT was banned in the 1970s because it was found to cause harmful effects on humans.  

The Veteran submitted numerous internet articles and medical treatises substantiating the fact that DDT has been linked to cancer (VBMS, 10/2/08, 2/25/09, and 1/21/14).

The post treatment medical records reflect that the Veteran underwent a prostate needle biopsy in September 2006 and a CT scan in October 2006 (VBMS, 4/11/08, pgs. 9-11) which yielded a diagnosis of prostate cancer.  He underwent a prostatectomy in January 2007 (VBMS, 4/11/08, pgs. 19-22).  Six months later (September 2007) there was no evidence of disease (VBMS, 4/11/08, p. 3).  

The Veteran submitted a July 2008 correspondence from Dr. T.M.K. of Portland Urologic Associates (VBMS, 9/19/08).  He noted that the Veteran was exposed to continuous spraying of DDT and that for one month, he was order to spray his bunk and mosquito net every night.  He described the Veteran's exposure to DDT as "substantial" and "heavy."  He then pointed out that DDT was banned in the United States in 1972 following an extensive investigation by the Federal Environmental Protection Agency (EPA) that found that DDT caused adverse health effects in animals and humans.  He stated that medical research, including meta-analysis studies, investigating the health effects of DDT exposure have found a positive association between DDT exposure and prostate cancer.  The results of these studies identify DDT as a risk factor in the development of prostate cancer.  Finally, he opined that "although the etiology of prostate cancer remains unclear at this time in my opinion, [the Veteran's] DDT exposure is a possible contributing factor in the eventual development of his prostate cancer."  

The Veteran underwent a VA examination in November 2013.  The examiner reviewed the claims file in conjunction with the examination.  The examiner found that it was less likely than not that the Veteran's prostate cancer was due to exposure to DDT.  She cited medical literature that stated that "although the specific causes of prostate cancer initiation and progression are not yet known, considerable evidence suggests that both genetics and environment play a role in the origin and evolution of this disease.  Traditional and molecular epidemiology have identified a number of potential risk factors associated with the development of prostate cancer."  She also noted that according to the Agency for Toxic Substances and Disease Registry (ATSDR), "no effects have been reported in adults given small daily doses of DDT by capsule for 18 months (up to 35 milligrams [mg] every day).  People exposed for a long time to small amounts of DDT (less than 20 mg per day) such as people who worked in factories where DDT was made had some minor changesin the levels of liver enzymes in the blood."  It also found that although studies of DDT exposed workers did not show increases in deaths or cancers, based on all of the evidence available, the Department of Health and Human Services has determined that DDT is reasonably anticipated to be a human carcinogen.  Similarly the International Agency for Research on Cancer (IARC) has determined that DDT is possibly carcinogenic to humans, and the EPA has determined that DDT, DDE, and DDD, are probable human carcinogens.  

Pursuant to a May 2014 Board remand, the RO obtained an addendum opinion in June 2014.  The physician reviewed the claims file and concurred that it was less likely than not that the Veteran's prostate cancer was caused by exposure to DDT.  She noted that according to the American Cancer Institute (ACI, last modified 02/27/2014), the following are risk factors for the development of prostate cancer:  Increasing age; a positive family history of prostate cancer among first degree relatives; race (highest among blacks, intermediate risk among whites, lowest risk among Japanese); hormones (androgen hormones increase risk for prostate cancer); fats in diet, especially animal fat (with the exception of omega 3 fatty acids; high dietary intake of dairy products and calcium; multivitamin use (increases the risk of advanced and fatal prostate cancer); increased folate in diet (evidence is quite complex with a positive correlation with folate vitamin intake [e.g. multivitamins] but a negative correlation with dietary folate intake); exposure to dioxins (non-conclusive according to the ACI); and exposure to cadmium (non-conclusive according to the ACI).  She also noted that the Veteran's contact with DDT for a month while in Okinawa is to be considered a brief exposure.  She cited medical literature that supported a link between long term exposure to DDT by farmers; but she was unable to find an article in the medical literature to support a link between brief exposures to DDT and prostate cancer.  She noted a prospective study among US pesticide applicators (assumed to be exposed to large amounts of
pesticide over a long period of time) had an increased risk of developing
prostate cancer among individuals with a positive family history of prostate
cancer but not among those with a negative family history.

Analysis

Although neither the Veteran's service treatment records nor personnel records reflect evidence of exposure to DDT, the Board finds the Veteran's statements to be credible.  Consequently, the Board finds that he was indeed exposed to DDT.  

With the Veteran's exposure to DDT no longer in dispute, and a diagnosis of prostate cancer firmly established by the post service medical evidence, the crux of the issue is whether there is a positive nexus between the Veteran's exposure to DDT and his prostate cancer diagnosis.  

There are three medical opinions that attempt to address the issue (two VA opinions and one private opinion).  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

After consideration of all the evidence, the Board must deny the Veteran's claim.  The Board finds that the preponderance of the evidence is against the claim in this matter because the only opinion that could be considered to weigh in favor of the claim is less probative and persuasive than the opinions weighing against the claim.  The opinion of Dr. T.M.K. was simply that the Veteran's "DDT exposure is a possible contributing factor in the eventual development of his prostate cancer."  [Emphasis added].  He conceded that "the etiology of prostate cancer remains unclear at this time."  The opinion is too vague and speculative upon which to base a grant of service connection.  The Court has held that the use of such equivocal language makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).   

The VA opinions both weigh against the claim and the opinions are unequivocal.  The June 2014 opinion is supported by a thorough rationale.  The June 2014 VA examiner concedes that DDT exposure is a risk factor for the development of prostate cancer.  However, she pointed out that the American Cancer Institute lists many risk factors for the development of prostate cancer (including increasing age).  She noted that the Veteran's exposure to DDT is considered a brief exposure, and though exposure is a risk factor, she was unable to find medical literature to support a link between brief exposures to DDT and prostate cancer.  Moreover, she noted a prospective study among U.S. pesticide applicators (assumed to be exposed to large amounts of pesticide over a long period of time) had an increased risk of developing prostate cancer among individuals with a positive family history of prostate cancer but not among those with a negative family history.  The Veteran had a negative family history for prostate cancer (VBMS, 4/11/08, p. 1).   

The Board recognizes that Veteran has stated that he was exposed to DDT for several months (VBMS, 1/21/10), and that the June 2014 VA examiner determined that the one month that the Veteran was order to spray his bunk constituted a brief exposure.  However, the November 2013 VA examiner pointed out that according to the Agency for Toxic Substances and Disease Registry (ATSDR), "no effects have been reported in adults given small daily doses of DDT by capsule for 18 months (up to 35 milligrams [mg] every day).  While the Veteran is competent to state how long he was exposed to DDT, the amount of exposure (light, heavy, etc.) during that time is unknown.  Nonetheless, even Dr. T.M.K., who described the Veteran's exposure as "heavy and substantial," was unable to opine that the Veteran's exposure to DDT was at least as likely as not the cause of his prostate cancer.  

The Veteran himself believes that his current prostate cancer is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of prostate cancer falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for prostate cancer must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for prostate cancer is denied.  



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


